IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs, May 13, 2011

   COMMERCIAL BANK, INC., et al., v. HOLLIS FAY SUMMERS, et al.

                 Appeal from the Chancery Court for Union County
                   No. 5770    Hon. Billy Joe White, Chancellor


                No. E2010-02170-COA-R3-CV-FILED-JULY 11, 2011




Plaintiffs alleged that defendants had borrowed money from the Bank and executed a trust
deed to secure the loan and the property was properly foreclosed by the Bank as the
successful bidder. Further, that defendants then filed numerous documents in the Register
of Deeds office to slander plaintiffs' title. Defendants never answered the Complaint and
after several months plaintiffs moved for a default judgment which was granted at a hearing
before the Trial Court. The Trial Court ruled that the various documents filed by the
defendants in the Register of Deeds office were null and void and assessed costs to the
defendants. Defendants appealed pro se, and we dismiss the appeal on the grounds that they
failed to comply with any of the applicable rules of appellate procedure governing appeals.


              Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


H ERSCHEL P ICKENS F RANKS, P.J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., J., and D. M ICHAEL S WINEY, J., joined.


Hollis-Fay Summers, Knoxville, Tennessee, pro se, for the appellants.

Dennis M. Robertson, Harrogate, Tennessee, for the appellees, Commercial Bank and Dennis
Michael Robertson.
                                              OPINION


       Plaintiffs, Commercial Bank, Inc., and Dennis M. Robertson, filed a Complaint
against Hollis Fay Summers, Zelpher Summers, and the THAOSF Family Revocable Trust,
alleging that defendant Hollis Fay Summers and wife Zelpher executed a Deed of Trust on
November 14, 2006, when they borrowed money from Commercial Bank for a house.
Robertson was the trustee listed on the deed, and plaintiffs alleged that defendants defaulted
on the loan, and a foreclosure sale was held on December 29, 2008, wherein Commercial
Bank was the successful bidder.

       Plaintiffs alleged that subsequently, defendants had filed numerous documents in the
Register of Deeds office, and attempted to place a lien or other cloud upon the title to the
property. Plaintiffs alleged they had been damaged and that they should receive damages,
attorneys fees, and an order declaring all those documents null and void.

       Defendants failed to file a timely response, and plaintiffs sought a default judgment.
Then defendants filed a Motion to Dismiss, stating the actions of the Court violated various
federal laws and caused a deprivation of their constitutional rights, along with numerous
irrelevant documents.

       Defendants also filed a Notice of Removal to the Federal District Court and the
District Court reviewed the case and filed an Order granting plaintiffs’ Motion to Remand,
and dismissed the federal action.

       A hearing was then held on September 20, 2010, in the Chancery Court, on plaintiffs’
Motion for Default. The Trial Court found that defendants were properly served with the
Complaint but failed to file a response, and that they had also not responded to the Motion
for Default, and had failed to appear for the hearing which had been properly set. The Court
then granted default judgment to plaintiffs, and ruled that the various documents filed by
defendants in the Register of Deeds office were null and void, and taxed the costs to
defendants.1




        1
         In this case, the plaintiffs filed a Motion for Default Judgment after their Complaint had been
pending for almost 8 months with no response from defendants. By the time the Motion for Default
Judgment was heard, after the case was removed to Federal Court by defendants and then remanded, the
Complaint had been pending for 17 months and defendants did not file an Answer. Moreover, defendants
did not appear for the default judgment hearing even though the Court found that it had been properly set.


                                                   -2-
       Defendants then brought this appeal.

       The plaintiffs in their pro se "brief" essentially respond to the Complaint filed in the
Trial Court, and it contains some allegations of fact and some purported legal arguments,
but does not follow the briefing rules of the Court. There is no compliance or even an
attempt at compliance with either Tenn. R. App. P. 27 or Court of Appeals Rule 6, as there
is no Table of Contents, no Table of Authorities, no Statement of Issues, no Statement of
Facts, no citations to the record, etc. Additionally, it is not clear from the “brief” what
defendant alleges to be error by the Trial Court.

       We have previously held that a litigant’s appeal should be dismissed where his brief
does not comply with the applicable rules, or where there is a complete failure to cite to the
record. See Duchow v. Whalen, 872 S.W.2d 692 (Tenn. Ct. App. 1993): Lucas v. Lucas,
1998 WL 136553 (Tenn. Ct. App. Mar. 27, 1998). When the litigant is proceeding pro se,
our policy gives some latitude to litigants representing themselves, however, where the
presentation is so woefully inadequate that review is not possible, we dismiss the appeal and
have said:

       While a party who chooses to represent himself or herself is entitled to the fair and
       equal treatment of the courts, “[p]ro se litigants are not . . . entitled to shift the burden
       of litigating their case to the courts.” Pro se litigants must comply with the same
       substantive and procedural law to which represented parties must adhere.

Chiozza v. Chiozza, 315 S.W.3d 482, 488-489 (Tenn. Ct. App. 2009).

       For the foregoing reasons we dismiss the appeal and remand, with the cost of the
appeal assessed to Hollis Fay and Zelpher Luctretia Summers.




                                                      _________________________________
                                                      HERSCHEL PICKENS FRANKS, P.J.




                                                -3-